
	
		III
		110th CONGRESS
		1st Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Harkin (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing 2007 as the year of the 100th
		  Anniversary of the American Society of Agronomy.
	
	
		Whereas the American Society of Agronomy was founded on
			 December 31, 1907, with Mark A. Carleton as the first President of the
			 Society;
		Whereas the American Society of Agronomy is one of the
			 premier scientific societies in the world, as demonstrated by first-class
			 journals, international and regional meetings, and development of a broad range
			 of educational opportunities;
		Whereas the science and scholarship of the American
			 Society of Agronomy are mission-directed, and seek to foster exploration and
			 application of agronomic science, with the goal of increasing and disseminating
			 knowledge concerning the nature, use, improvement, and interrelationships of
			 plants, soil, water, and the environment;
		Whereas the American Society of Agronomy strives to obtain
			 that goal by promoting effective research, disseminating scientific
			 information, facilitating technology transfer, fostering high standards of
			 education, striving to maintain high standards of ethics, promoting
			 advancements in the agronomy profession, and cooperating with other
			 organizations with similar objectives;
		Whereas the American Society of Agronomy significantly
			 contributes to the scientific and technical knowledge necessary to protect and
			 sustain natural resources in the United States;
		Whereas the American Society of Agronomy has a critical
			 international role in developing sustainable agricultural management standards
			 for the protection of land resources;
		Whereas the mission of the American Society of Agronomy
			 continues to expand, from the development of sustainable production of food,
			 fiber, and forage, to the production of renewable energy and biobased
			 industrial products;
		Whereas the American Society of Agronomy certifies a body
			 of professional Certified Crop Advisors and Certified Professional Agronomists
			 who work closely with agricultural producers to develop nutrient management
			 plans that are designed to minimize environmental risk in production
			 agriculture;
		Whereas, in industry, extension, and basic research, the
			 American Society of Agronomy has fostered a dedicated professional and
			 scientific community that, in 2007, includes more than 8,015 members and 13,015
			 certified crop advisor professionals; and
		Whereas the American Society of Agronomy was the parent
			 society that led to the formation of both the Crop Science Society of America
			 and the Soil Science Society of America and later fostered the common overall
			 management of these 3 related societies: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes 2007
			 as the 100th anniversary year of the American Society of Agronomy;
			(2)commends the
			 American Society of Agronomy for 100 years of dedicated service to advance the
			 science and practice of agronomy; and
			(3)acknowledges the
			 promise of the American Society of Agronomy to continue to enrich the lives of
			 all citizens, by improving stewardship of the environment, combating world
			 hunger, and enhancing the quality of life for the next 100 years and
			 beyond.
			
